In re Zatzkis, Ralph; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “N”, No. 89-2375; to the Court of Appeal, Fourth Circuit, No. 92CW-1797.
Granted. Judgment of the trial court dated July 14, 1992, insofar as it makes past due child support and alimony penden-te lite executory and holds relator in contempt, is stayed. Case is remanded to the court of appeal to determine, after briefing and argument, the correct amount of past due child support and alimony pendente lite owed by relator. It would be premature to hold relator in contempt prior to a determination of the correct amount of past due child support and alimony pendente lite owed.